DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        EVERLINE JACKSON,
                            Appellant,

                                   v.

                         WILLIAM WILSON,
                             Appellee.

                             No. 4D18-1327

                         [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE17-
021389.

  Everline Jackson, Fort Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.